PER CURIAM.
The order of this court, inadvertently issued on March 14,1996, is recalled.
The defendant in a Notice of Involvement asserted his right to allocution in the penalty phase of this capital murder case. The trial court, in an effort to avoid delays during the course of the penalty phase if one becomes necessary, granted the defendant the right to address the jury on the issue of mercy without being subject to cross-examination.
The application of the district attorney, complaining of this prospective ruling and of the trial court’s per curiam which notified the parties that no stay orders will be granted for review of this ruling, is granted. The ruling of the trial court is set aside, and the trial court is ordered not to grant the defendant the right to address the jury in the penalty phase unless he is subject to cross-examination. The defendant may re-raise this issue on appeal in the event he is convicted of first degree murder and sentenced to death.